Citation Nr: 9922115	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability evaluation greater than 
40 percent for residuals of a cervical discectomy with a 
herniated disc at C3-4.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1982 to 
September 1982.  He also had over 19 years and 9 months of 
prior active service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
following a June 1997 rating action of the Hartford, 
Connecticut, regional office (RO).  In that decision, the RO 
denied entitlement to service connection for PTSD, and 
entitlement to a disability evaluation greater than 
40 percent for residuals of a cervical discectomy with a 
herniated disc at C3-4.  

(Consideration of the increased rating claim will be deferred 
pending completion of the development sought in the remand 
that follows the decision below on the service connection 
claim.)


FINDING OF FACT

The veteran does not have PTSD which is attributable to his 
military service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Regulations specific to 
PTSD provide that service connection for this disability 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32808 (June 18, 1999).  According to § 4.125(a), if the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1998).  

At a personal hearing conducted in December 1997 before a 
hearing officer at the RO, the veteran testified that his 
combat-related service in Vietnam caused him to develop PTSD 
but did not specify the exact stressors.  Hearing transcript 
(T.) at 2, 7.  According to the veteran's testimony, he 
"flip[s] out" and is nervous and fidgety.  T. at 6-7, 13.  
The veteran also testified that he receives psychiatric 
treatment, including medication.  T. at 2-3, 11-12.  

According to available service medical records, the veteran 
sought treatment in February 1975 for complaints of 
nervousness over personal (family) problems.  Between 
September and October 1978, he was hospitalized at the Naval 
Regional Medical Center in Newport, Rhode Island for 
two-and-a-half weeks for alcoholism.  Psychiatric inpatient 
hospitalization was not indicated at that time, and the 
veteran was found to be psychiatrically fit for confinement.  
Diagnoses upon discharge included severe chronic alcohol 
addiction as well as a severe and acute adjustment reaction 
to adult life, in remission with regression and marked 
anxiety.  Between July and August 1979, the veteran was 
hospitalized at the same facility for one week for alcohol 
addiction.  Upon admission, he gave a history of a 
psychiatric hospitalization.  However, no psychiatric 
disability was diagnosed during the July to August 1979 
hospitalization.  At a March 1982 reenlistment examination, 
the veteran reported that he had spent two weeks in the 
"mental ward" at the "NRMC Newport."  The service medical 
records are, however, negative for complaints of, treatment 
for, or findings of PTSD.  

The veteran retired from active military duty in September 
1982.  According to the post-service medical reports, between 
November and December 1993, the veteran was hospitalized for 
approximately one-and-a-half weeks.  His diagnoses upon 
discharge included alcohol dependence and PTSD.  

Between June and July 1994, the veteran was hospitalized for 
approximately three weeks.  A discharge record from this 
hospitalization included diagnoses of alcohol and marijuana 
dependence, PTSD, neural foraminal stenosis of the cervical 
spine, and status-post spinal fusion at the C5-7 level.  

Thereafter, the veteran was hospitalized for approximately 
three-and-a-half months between July and November 1994 for 
psychosocial evaluation and treatment, various types of 
therapy, educational modules, substance abuse treatment, and 
self medication.  Upon admission, the veteran complained of 
difficulty falling asleep, frustration, anger "most of the 
time,"  feelings of uselessness and depression, and an 
inability to work at his trade as an iron worker due to his 
disc problem.  The discussion of the course of the veteran's 
treatment, which was included in the discharge summary 
report, noted that the veteran had been given medication for 
his depression, but did not describe any specific psychiatric 
or psychosocial evaluation or treatment.  No examination, or 
treatment, of PTSD was mentioned.  However, the discharge 
summary report from this hospitalization also included 
alcohol dependence, marijuana dependence, PTSD, severe sleep 
disturbance, and depression as Axis I diagnoses, and a 
personality disorder with sociopathic features as an Axis II 
diagnosis.  .  

A VA record dated in October 1996 included diagnoses of 
alcohol dependence, marijuana dependence, and PTSD.  An 
appointment at the mental hygiene clinic was suggested as 
follow-up treatment.  The veteran was instructed that the 
clinic would contact him.  

In a letter dated in the following month, a physician at the 
VA Medical Center (VAMC) in West Haven, Connecticut explained 
that the veteran had been referred by a clinician in the 
substance abuse program to the psychiatric emergency room, 
where he was in turn referred to the VA medical facility for 
screening for the PTSD/Anxiety Disorders Program.  According 
to the letter, the veteran admitted to drinking heavily 
(especially the previous two days) and to using cocaine and 
marijuana in the past.  The veteran described his primary 
concern as his inability to control violent outbursts.  The 
physician expressed her recommendation that the veteran be 
further evaluated to assess possible organic mental disorder, 
impulse control or intermittent explosive disorder, bipolar 
or Axis II disorders, PTSD, and substance abuse.  
Additionally, the physician stated that she had discussed 
with the veteran the helpfulness of his being sober for the 
evaluation in order to better assess his mood and cognitive 
status.  

In January 1997, the veteran underwent a VA PTSD examination.  
Although the examiner did not have access to the veteran's 
claims folder prior to interviewing the veteran, the examiner 
expressed his opinion that, in view of the veteran's "fairly 
large" medical record at the West Haven VAMC and the depth 
of the interview conducted with the veteran, it is not clear 
that the unavailability of the claims folder prior to the 
evaluation would be a detriment to the completeness of the 
examination or the report.  In any event, the examiner noted 
that, prior to his final review of the dictated report of the 
examination, he would have the opportunity to review the 
veteran's claims folder.  

In this context, the examiner noted that the progression of 
the interview clearly showed that the veteran was "quite 
obviously in the throws [sic] of a chronic substance abuse 
problem."  Additionally, the examiner expressed his opinion 
that the veteran was not a "particularly reliable 
informant."  The examiner explained that, on numerous 
occasions during the interview, the veteran made statements 
which were inconsistent with earlier ones.  Although the 
examiner asked for clarification, he had the "sense that the 
veteran was being less than candid."  The veteran's chief 
complaint was anger ("very often") and difficulty sleeping.  
When asked specific questions regarding possible PTSD 
symptoms, the veteran admitted that he had recurring dreams 
"of running from something, being chased, or things 
exploding."  The veteran did not, however, describe himself 
on the day of the examination as having difficulty falling 
asleep.  Additionally, the examiner stated that, although the 
veteran has claimed to be currently in a screening process at 
the West Haven VAMC for "PTSD treatment," he "is not in 
any kind of psychiatric treatment chronically."  The 
examiner expressed his opinion that the veteran's apparent 
last hospitalization, in November 1994, was basically a 
detoxification polysubstance rehabilitation ward.  Although 
one of the diagnoses during the November 1994 hospitalization 
was PTSD, the examiner conducting the January 1997 VA 
examination could not find any documentation in the chart 
which specifically supported the presence of criteria 
necessary for such a diagnosis.  

It was further noted that the veteran described his active 
duty responsibilities during his Vietnam tours as consisting 
of repairing bridges, cleaning riverbanks, and building 
helicopter pads, fire bases, and refugee camps.  He stated 
that his unit was a "construction company."  He also 
explained that, while cleaning the riverbanks, his unit 
"lost" a couple of guys because they tripped a booby trap 
wire.  When asked to describe his worst experience in 
Vietnam, the veteran stated that he was frightened when he 
saw a fellow serviceman hyperventilating.  However, the 
serviceman had apparently sustained only a minor injury.  
Additionally, the veteran described "being near people who 
had been injured" and having to listen to their screams 
without being able to help them.  The examiner noted that the 
veteran's major description of Vietnam was the hard work he 
accomplished while there.  

Mental status examination showed that the veteran was dressed 
in "quite ordinary" clothing; he "reeked" of alcohol and 
was oriented to time, person, place, and situation.  He was 
pleasant and friendly and his judgment was "somewhat" 
impaired.  The examiner noted that the veteran indicated that 
he did not like to talk about in-service incidents such as 
the time when two people tripped a booby trap; however, he 
was able to talk about it upon questioning and he did not 
demonstrate "much in the way of any kind of different affect 
from the remainder of his interview, except his speech did 
slow, and he did look somewhat more somber."  The veteran 
denied auditory or visual hallucinations and suicidal or 
homicidal ideations.  There was no evidence of delusional 
thinking.  Although the veteran stated that he has a startle 
response when the phone rings, the examiner explained that 
the sudden noises in his office did not appear to disturb the 
veteran.  

Based on this thorough interview with the veteran, the 
examiner concluded that the veteran did not fulfill the 
criteria for PTSD.  Specifically, the examiner explained 
that, although the experiences in Vietnam that the veteran 
described were potential stressors, his description of his 
current symptomatology did not fit the criteria for a 
diagnosis of PTSD.  Additionally, the examiner noted that the 
veteran implied that his use of alcohol and marijuana was 
self-medication to "mellow out his nerves" from his 
traumatic Vietnam experiences.  However, the examiner 
explained that, during the interview, "it became abundantly 
clear that his polysubstance abuse began years before his 
tours of duty in Vietnam."  Consequently, the examiner 
concluded that the only pertinent psychiatric diagnoses 
obtained from the interview with the veteran were chronic 
severe polysubstance dependence and sociopathic personality 
disorder, both of which appeared to have been long-standing 
before his Vietnam tour of duty.  

Because the examiner did not have access to the veteran's 
claims folder prior to the interview, the examiner explained 
that, upon review of the file, if "there is something in the 
military medical records that suggest[s] he was having 
symptoms of Post-Traumatic Stress Disorder in the military, I 
am prepared to amend the conclusions I have reached on the 
basis of the material available to me, at this point."  At 
the bottom of the examination report, it was noted that the 
claims file was reviewed one week after the examination.  
Significantly, however, the examiner did not provide any 
addendum to his report. 

At a private mental status examination subsequently completed 
in November 1997, the veteran complained of substance abuse, 
PTSD, depression, and anxiety.  Following a mental status 
evaluation, however, the preliminary Axis I diagnoses 
included an adjustment disorder with mixed anxiety and 
depressed mood, alcohol dependence, and cannabis abuse.  PTSD 
was not diagnosed.  

At another private mental status examination completed in 
November 1997, the veteran stated that he was seeking 
treatment for major depressive symptoms as well as "DTSD."  
Additionally, the veteran maintained that he carried 
diagnoses of sociopathic personality disorder, major 
depression, and post-traumatic stress disorder.  A mental 
status evaluation revealed that the veteran was alert and 
oriented and that he had a generally euthymic and appropriate 
affect, logical and goal-directed speech, fair recent and 
remote memory, fair to poor insight and judgment, and average 
to below-average intelligence.  The veteran described a long 
history of alcohol abuse and polysubstance abuse but related 
that he had been sober for the previous two weeks.  He also 
described depressive symptoms, feelings of being overwhelmed 
and fearful, anxiety, and some difficulty concentrating.  The 
veteran denied evidence of a thought disorder and of any 
homicidal or suicidal ideations.  The veteran stated that, at 
times, he had recurrent nightmares of "Vietnam experiences" 
but denied flashbacks.  Following the interview, the private 
physician concluded that the veteran had a history of 
polysubstance abuse, a history of "DTSD," a history of 
major depressive symptoms, and a history of a sociopathic 
personality disorder.  

According to a private medical record dated approximately two 
weeks later in November 1997, the veteran sought medication 
and treatment for neck pain.  The report noted that the 
veteran's medical history included "PSTD," depression, and 
alcoholism.  The private physician only examined the 
veteran's neck but included, as a diagnosis, "PTST."  

Based on the evidence described above, the Board finds that 
the veteran does not experience PTSD attributable to military 
service.  In this regard, the Board acknowledges that reports 
of post-service hospitalizations in 1993 and 1994 included 
diagnoses of PTSD.  Significantly, however, the examiner who 
conducted the January 1997 VA PTSD examination expressed his 
opinion that the hospitalization (which occurred in 1994) was 
basically in a detoxification polysubstance rehabilitation 
ward and that the chart from this hospitalization did not 
contain any documentation which specifically supported the 
presence of criteria necessary for a diagnosis of PTSD.  
Although a diagnosis of PTSD was included in an October 1996 
VA report, this document did not include the results of any 
mental status evaluation.  Furthermore, the November 1996 
letter simply included a VA physician's recommendation that 
the veteran be further evaluated to assess possible 
psychiatric disability, including an organic mental disorder, 
an impulse control or intermittent explosive disorder, 
bipolar or Axis II disorders, PTSD, and substance abuse.  
This document does not include a diagnosis of PTSD.  In 
short, at times when the veteran was specifically evaluated 
for PTSD, PTSD was not found.  

Specifically, when examined by VA in January 1997, a detailed 
report was prepared with a view toward determining whether 
the veteran indeed had PTSD.  The examiner concluded that in-
service episodes described by the veteran were potential 
stressors.  Significantly, however, the examiner expressed 
his opinion that the veteran's description of his current 
symptomatology (including his complaints of anger, difficulty 
sleeping, recurring dreams "of running from something, being 
chased, or things exploding," and startle responses which 
were not shown at the evaluation) do "not fit the criteria" 
necessary for a diagnosis of PTSD.  Consequently, the 
examiner concluded that the evidence obtained from the 
interview did not fulfill the criteria for PTSD.  
Additionally, upon review of the evidence in the claims file, 
including service records, the examiner did not amend his 
opinion in this regard.  

Moreover, although the veteran complained of PTSD at a 
private mental status evaluation in November 1997, this 
examination did not include a diagnosis of this disability.  
Furthermore, although the veteran reported at another private 
mental status evaluation in November 1997 that he was seeking 
treatment for "DTSD," the examiner concluded, after the 
interview, that the veteran simply had a history of "DTSD."  
Additionally, although the veteran reported two weeks later 
in November 1997 that he was seeking medication and treatment 
for neck pain, the private physician only examined the 
veteran's neck.  The Board must conclude, therefore, that the 
physician's assessment of "PTST" was based upon statements 
regarding the veteran's medical history which the veteran 
himself provided to the examiner.  See Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  See also LeShore v. Brown, 8 Vet. App. 406 
(1995).  Moreover, the examiner did not specifically link 
such an assessment to the veteran's period of military 
service.  

Given the thoroughness of the January 1997 examination, as 
contrasted by those instances when PTSD was included in 
clinical assessments, the Board gives greater weight to the 
conclusions drawn by the VA examiner in January 1997.  
Without a diagnosis of PTSD, service connection for this 
disability cannot be awarded.  64 Fed. Reg. 32808 (June 18, 
1999).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran's service-connected residuals of a cervical 
discectomy with a herniated disc at C3-4 has been evaluated 
as 40 percent disabling by the RO under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  According to the rating criteria 
listed therein, severe intervertebral disc syndrome with 
recurring attacks, intermittent relief warrants the 
assignment of a 40 percent disability rating.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief will result in the 
assignment of a 60 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5293 (1998).  

According to pertinent medical evidence obtained and 
associated with the claims folder during the current appeal, 
X-rays taken in June 1994 showed no evidence of an acute, 
displaced fracture of the visualized portion of the veteran's 
cervical spine.  According to the radiographic report, spinal 
stenosis from C5 inferiorly may be present, secondary to the 
prior fusion and the associated degenerative disease.  Multi-
level neural foraminal narrowing was evident and was 
secondary to the severe degenerative change.  Superimposed 
disc herniation could not be excluded by plain films alone.  

At a VA spine examination conducted in December 1996, the 
veteran complained of daily neck pain with burning sensation 
into his right shoulder, the back of his head, as well as his 
neck and arm.  He also reported occasional radiation to his 
left side, problems with motion of his neck, problems with 
radiation of pain into his upper extremities, and numbness in 
the ulnar two digits of his right hand.  Examination 
demonstrated limitation of motion of the cervical spine, a 
well-healed anterior cervical scar measuring three-and-a-half 
inches in length, intact strength and reflexes of the 
veteran's upper extremities, and hypesthesia in the ulnar two 
digits of his hand.  X-rays taken of the veteran's cervical 
spine showed severe spondylosis and degenerative change with 
severe tight neural foraminal stenosis on the right side at 
C3-4 and C4-5 and on the left side at C4-5 and C6-7.  

The examiner assessed "status-post service-connected neck 
injury with subsequent need for discectomy and fusion."  
(According to the report of this evaluation, the veteran had 
previously undergone, in 1974, an anterior discectomy and 
cervical fusion at the C5, 6, and 7 level with a graft from 
his right anterior hip.  Thereafter, after retirement from 
active military duty, the veteran, while picking up an object 
at work in February 1988, experienced a "pop" in his neck 
which was followed by acute pain, spasm, and problems with 
his right arm.)  The examiner also noted at this post-service 
examination that the veteran had developed profound 
degenerative changes in his neck, a subsequent injury, and 
significant spondylosis.  

At a mental status evaluation in November 1997, the veteran 
complained of constant neck pain.  Later in the same month, 
when the veteran sought treatment and medication for neck 
pain, a physical examination revealed pain with motion of his 
cervical spine and tenderness to palpation.  The veteran was 
instructed to return to the clinic in four weeks (earlier as 
the occasion required).  

At a VA peripheral nerves examination conducted in January 
1998, the veteran complained of twitching in his right hand, 
spontaneous jumping of his muscles, spontaneous twitching and 
jumping of his left fourth and fifth fingers, and neck pain 
which radiated to his left posterior upper arm and into his 
right upper extremity (particularly in both of his 
shoulders).  The veteran described these symptoms as 
constant.  Additionally, the veteran reported tingling 
paresthesia in the fourth and fifth fingers on both of his 
hands as well as problems with dropping objects at times.  
The veteran argued that his pain was too severe for the 
muscle relaxants which had been prescribed and that he 
"really should be on narcotics."  The veteran asserted 
that, picking up objects, or any type of muscular effort, 
caused a lasting increase in his pain.  Furthermore, the 
veteran stated that, due to this pain, he could not sleep at 
night and consequently took naps during the day.  He 
indicated that he had difficulty finding a comfortable 
position in which to lie.  

Examination demonstrated very diminished range of motion of 
the veteran's neck in all directions (which the examiner 
described as being consistent with his prior fusion), 
decreased pinprick sensation on the bilateral distal forearms 
diffusely (although pinprick sensation was intact more 
proximally and intact in all of the fingers and on the upper 
arms and on the shoulders), as well as some difficulty with 
tandem-walk (e.g., being somewhat unsteady and tending to 
lose his balance at times).  Neurological findings were 
otherwise essentially negative.  In fact, following the 
evaluation, the examiner concluded that the results of the 
examination showed a lack of localized findings.  The 
examiner explained that the evaluation demonstrated "no 
localizing motor sensory or reflex changes . . . to point to 
specific nerves or nerve roots to allow a diagnosis of 
specific cervical radiculopathy involving specified roots."  

As noted above, evidence of pronounced intervertebral disc 
syndrome including characteristic pain and demonstrable 
muscle spasm with little intermittent relief supports an 
evaluation of 60 percent.  38 C.F.R. § 4.71a, Code 5293 
(1998).  Review of the pertinent medical records which have 
been obtained and associated with the claims folder during 
the current appeal indicates that the veteran has 
consistently complained of neck pain.  Specifically, at the 
December 1996 VA spine examination, the veteran complained of 
daily neck pain with burning sensation into his right 
shoulder, the back of his head, as well as his neck and arm.  
He also reported occasional radiation to his left side, 
problems with motion of his neck, and problems with radiation 
of pain into his upper extremities.  

At the first private mental status evaluation in November 
1997, the veteran complained of constant neck pain.  When the 
veteran sought treatment and medication for his complaints of 
neck pain later in the same month, a physical examination 
revealed pain with ranges of motion of his cervical spine and 
tenderness to palpation.  Furthermore, at the December 1997 
personal hearing, the veteran testified that he wakes up in 
the morning with pain in his upper shoulders that extends 
down to his elbows, and that he also experiences numbness in 
both of his hands and some of his fingers.  T. at 9-10.  

Furthermore, at the January 1998 VA peripheral nerves 
examination, the veteran complained, in pertinent part, of 
twitching in his right hand, spontaneous jumping of his 
muscles, spontaneous twitching and jumping of his left fourth 
and fifth fingers, and neck pain which radiated to his left 
posterior upper arm and into his right upper extremity 
(particularly in both of his shoulders).  The veteran 
described these symptoms as constant and his pain as too 
severe for the muscle relaxants which had been prescribed.  

Although references to the veteran's pain have been included 
in the record on appeal, it is not clear whether the problems 
he experiences equate to the difficulties as described by the 
rating criteria for a 60 percent rating, such as experiencing 
only little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (1998).  In this regard, the Board also notes that, 
upon being asked at the December 1997 personal hearing 
whether the pain which he feels in his upper extremities in 
the morning subsides during the day, the veteran responded 
that he has "good days and . . . bad days."  T. at 10.  

Based on the deficiencies in these recent medical reports, 
the Board concludes that the veteran's claim for an increased 
rating for his service-connected neck disability should be 
remanded to the RO to afford him a VA examination which would 
provide the information necessary to evaluate this disorder.  
See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) and 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

When a veteran receives less than the maximum evaluation 
under Diagnostic Code 5293 (based upon symptomatology which 
includes limitation of motion), consideration must be given 
to the extent of the disability under 38 C.F.R. §§ 4.40, 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.  VAOPGCPREC 36-97 (December 12, 1997).  In other 
words, because the veteran in the present case is currently 
receiving a 40 percent disability evaluation which is less 
than the maximum rating allowed under Diagnostic Code 5293, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40, 4.45, even though his current 
evaluation corresponds to a rating greater than that allowed 
under the rating criteria pertaining to limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, Code 5290 
(1998).  The examination conducted on remand, therefore, 
should provide evidence which would adequately evaluate any 
functional loss that the veteran may experience in his neck 
due to pain in his cervical spine.  See DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his service-connected cervical spine 
disability in recent years.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1998).  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the extent of the service-connected 
residuals of a cervical discectomy with a 
herniated disc at C3-4.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings (including the active and 
passive ranges of motion, in degrees, 
with an explanation as to the normal 
range of motion of the veteran's cervical 
spine).  In addition, the examiner should 
express an opinion as to whether the 
severity of the veteran's intervertebral 
disc syndrome, with characteristic pain, 
is better described as severe or 
pronounced).  In considering this 
question, the examiner should discuss the 
presence or absence of demonstrable 
muscle spasm and whether the veteran 
experiences intermittent relief or only 
little intermittent relief of pertinent 
symptomatology.  The examiner should 
specifically state whether functional 
losses experienced by the veteran, such 
as the above-noted complaints of pain, 
equate to disability contemplated by the 
criteria for the 60 percent rating.

With respect to any subjective complaints 
of pain, the examiner is requested to 
comment specifically on whether pain is 
visibly manifested on movement of the 
joint; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the disability; the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
disorder; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the disability. 

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 40 percent for 
service-connected residuals of a cervical 
discectomy with a herniated disc at C3-4.  
In adjudicating this rating claim, the RO 
should consider all potentially 
applicable rating criteria, as well as 
VAOPGCPREC 36-97 (December 12, 1997).  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
comply with governing adjudicative procedures and to obtain 
clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

